Citation Nr: 0005482	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-29 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
March 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The April 1997 rating decision granted service connection, 
evaluated as 10 percent disabling since May 1995.  The June 
1997 rating decision continued the 10 percent disability 
rating.  


REMAND

The veteran's claim for a rating in excess of the current 10 
percent for PTSD is well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  

When a claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, the 
VA has a duty to obtain additional medical records.  

The veteran's global assessment function score was 50 in June 
1995, 75 in July 1995, 60 in August 1997, and 65 in March 
1999.  Of the veteran's mental health examiners, S. Sheppard, 
M.D., a private psychiatrist, saw the veteran regularly from 
January 1997 to approximately October 1998.  In January 1998, 
Dr. Sheppard referred to a December 1997 examination and 
opined that the veteran was entitled to a 50 percent 
disability rating.  In contrast, the November 1996, August 
1997, and March 1999 VA examiners each saw the veteran one 
time and opined that symptoms or industrial disability due to 
PTSD alone ranged from zero to mild.  

In addition, the December 1998 Social Security Administration 
(SSA) exhibits list included medical records from 1976-1996 
for at least 15 health care providers whose records were not 
in the claims file.  Although some of the examiners treated 
the veteran for non-psychiatric disorders, the claims file 
does not include medical records from Dr. Sheppard from 
January 1997 to December 1997 or from July 1998 to October 
1998; from P. Kamalnath, M.D., R. Johnson, M.D., and D. Walk, 
M.D., who conducted psychiatric reviews in February 1993, 
January 1997, and August 1997, respectively; and from J. 
Edwards, M.D., and M. Mehrkhast, M.D., who conducted residual 
physical functional capacity assessments in October 1992 and 
November 1996, respectively.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Full compliance with the duty to assist also includes VA's 
assistance in obtaining relevant records from physicians when 
the veteran has provided concrete data as to time, place and 
identity.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, a remand is required to obtain Dr. Sheppard's 
additional medical records and the other SSA medical records.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for mental health disorder 
since 1995.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  In particular, 
the RO should obtain from the SSA a copy 
of the medical records upon which the 
December 1998 SSA decision was based.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for PTSD based upon 
the entire evidence of record.  All 
pertinent laws, regulations, and Court 
decisions should be considered.  The 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




